DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 6, 8 – 11 and 14 - 15 in the reply filed on December 21, 2021 is acknowledged.  Further, Applicant elected the species 16 as depicted as follows:

    PNG
    media_image1.png
    211
    348
    media_image1.png
    Greyscale
.  Applicant’s traversal did not distinctly and specify any ground(s) for such traversal.  Thus, this is not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 21, 2021.
Claims 1 – 6, 8 – 11 and 14 – 16 are Markush claims which are generic to the elected invention.  The Markush type claims will be examined fully with respect to the 
The elected species was found allowable.  As such, the search was extended to  the compounds of formula I and II where RH was an organic acid. (i.e. acetic acid).
Status of Claims
Claims 1 – 16 are pending
Claims 7, 12 and 13 are withdrawn.
Claims 1, 2, 5 and 6 are objected.
Claim 1 –4, 8 – 11 and 14 – 16 are rejected.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities: caproic acid is identified twice in the claim.  Appropriate correction is required.
Claims 1 and 2 are objected to because of the following informalities:  the alternative forms of the compounds of Formula I and II should be recited in singular from.  Instead of the language “or pharmaceutically acceptable hydrates, solvates, prodrugs, enantiomers, and stereoisomers thereof”, the language or a pharmaceutically acceptable hydrate, solvate, prodrug, enantiomer, and stereoisomer thereof”
Appropriate correction is required.
Claims 5 and 6 are objected to because of the following informalities:  the alternative forms of the compounds of Formula I and II should be recited in singular from.  Instead of the language “or pharmaceutically acceptable hydrates, solvates, enantiomers, and stereoisomers thereof”, the language or a pharmaceutically acceptable hydrate, solvate, enantiomer, and stereoisomer thereof”

Claims 1 and 2 are objected to because of the following informalities:  “wherein RH is …” is not  proper Markush claim language. Instead the language should be, “wherein RH is selected from a group consisting of…”. 
Appropriate correction is required.
Claims Rejection – Improper Markush Group
Claims 1 – 4, 8 – 11 and 14 – 16 rejected on the basis that the claims contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of Formulas I and II

    PNG
    media_image2.png
    241
    224
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    249
    207
    media_image3.png
    Greyscale
is improper because the alternatives for RH as defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
all of the alternatives for RH do not share a common property or activity. The
alternatives of claim 1 (Formula |) and claim 2 (Formula Il) contain the similar core
structure of either ketamine or (S)-ketamine; and the specification along with claim 8
states that all compounds covered have pharmaceutical usage for treating neurological
diseases. However, the listing of compounds for RH include compounds in which one of
ordinary skill in the art before the filing of these claims could not reasonably conclude
that they would have such a common property or activity. For instance: ethanesulfonic
acid is not known to have pharmaceutical usage; naphthalene-2-sulfonic acid is mainly
used in the production of dyes; and toluenesulfonic acid is used most often as a catalyst
in organic synthesis. Compounds like the ones listed above, do not have an activity in
common with compounds such as phylloquinone, Vitamin A or hydroxocobalamin. The
above list only a small example of the plurality of classes represented by RH. The
different compounds for RH must be members of a recognized class of compounds; or
when coupled with formula I or Il have a common property or activity. Also, the
description fails to disclose that all of the compounds of RH share a common property
or activity. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 6, 8 – 11 and 14 – 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1 and 2 contain "(k1), (k2), (k3) and (k4)" in parenthesis.  The claim is vague and lacks clarity because it is not clear whether the language contained within the parenthesis is a required portion of the claim, or if the language is merely exemplary. 2173(c)
In claim 1, the scope of "prodrug" of compounds of the formula I| is rendered indefinite since the metes and bounds of these chemical compounds cannot readily be interpreted by the skilled artisan. What are the chemical identities of these unknown prodrugs? To further complicate the issue, the hydrolyzable moiety of a prodrug may exist as a myriad of functional groups such as carboxylic acid esters, phosphonate esters, carbamates, imines, etc.. Do the instant claims cover only a class of these aforementioned groups or substantially more? There is no guidance as to which 
Claims 3 – 6, 8 – 11 and 14 – 16 are rejected for being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 8 – 11 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 9,066,865), in view of Weg (US 6,248,789) and further in view of Moller (International Journal of Otolaryngology, vol. 2016). 
Rejected claim 1 covers, inter alia, a compound of formula I wherein RH is defined as acetic acid, ascorbic acid, benzoic acid, citric acid, malic acid, methanesulfonic acid, stearic acid, succinic acid, tartaric acid and toluenesulfonic acid.
Rejected claim 2 covers, inter alia, a compound of formula I wherein RH is defined as acetic acid, ascorbic acid, benzoic acid, citric acid, malic acid, methanesulfonic acid, stearic acid, succinic acid, tartaric acid and toluenesulfonic acid.
Dependent claim 3 further limits the ketamine moiety of formula I.  Dependent claim 4 further limits the ketamine moiety of formula II.
Claim 8 discloses a pharmaceutical composition comprised of the compound of claim 1.  Dependent claims 9 – 11  and 16 further limit the composition.
Claim14 discloses a kit comprised of the compound of claim 1.
Claim 15 discloses a kit composed of the compound of claim 8.
However, Meyer discloses compositions containing (i) a pharmaceutically active agent selected from a group consisting of an arylcycloalkylamine or a derivative, an analogue or pharmaceutically active salt thereof. (col. 4, ln 7 – 11).  One of the particularly preferred compounds of the class of arylcycloalkylamines is ketamine.

    PNG
    media_image4.png
    129
    163
    media_image4.png
    Greyscale
.  
The arylcycloalkylamine compound of Meyer, contained within the pharmaceutical composition may be provided in the form of a pharmaceutically acceptable sat.
Examples of such a salt include, but are not limited to, those formed with organic
acids like, acetic, citric, malic, tartaric, stearic, ascorbic, succinic, benzoic, methanesulfonic, or toluenesulfonic.  (col. 4 ln 64 to col. 5 ln 5).  Further, in Meyer the arylcycloalkylamine compound has a biocompatible polymer support.  (col. 5, ln 19 – 21).  The composition containing the pharmaceutically active arylcycloalkylamine agent can have a solid, semi-solid, gel-like, or liquid state.  (col. 5, ln 32 – 25).  Other, biocompatible polymers may also be used including starch, celluloses, gelatins pluronics, tetronics, the latter two being poly (ethylene oxide/poly(propylene oxide)
materials. (col. 8, ln 18 – 20).  Also, the medicament containing the composition of Meyer can be formed as a release-of -drug-formulation which releases the pharmaceutically active agent over several hours to several weeks.  (col. 8, ln 25 – 28).  
The difference between the instantly claimed invention and Meyer is as follows: the pharmaceutical composition being formulated in a unit dosage; a kit comprised of the compound of claim 1; a kit composed of the compound of claim 8; and formulation of the pharmaceutical composition for treatment of a neurological disease or an associated complication.
However, with regard to the pharmaceutical composition being formulated in a unit dosage form the Examiner turns to the combined teachings of Meyer and Weg.  The composition of Meyer comprises a biocompatible polymer support incorporating the pharmaceutically active agent that can be a pharmaceutically acceptable salt of ketamine. In Meyer, his pharmaceutically active agent ketamine can be prepared in a form for delivery to the middle-inner ear. (col. 3, ln 40 – 45). The composition containing the pharmaceutically active arylcycloalkylamine agent can have a solid, semi-solid, gel-like, or liquid state.  (col. 5, ln 32 – 25). Further, in Meyer administration can be by infusion or injection.  (col. 12, ln 16 – 21).  Weg describes his ketamine as pharmaceutically acceptable salts for example ketamine aspartate, ketamine succinate, etc. (col. 7, ln 14 – 20).  Weg discloses that their ketamine can be prepare in forms for transmucosal, transdermal or oral administration.  (abstract & col. 8 – 10).  As such, these limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103(a). 
With regards to a kit comprised of the compound of claim 1; a kit composed of the compound of claim 8 and formulation of the pharmaceutical composition for treatment of a neurological disease or an associated complication, the Examiner turns to the teaching of Meyer and Moller.  The Examiner notes that claim 8 is a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to prepare a pharmaceutically acceptable salt from of ketamine as disclosed by the teachings of Meyer and then prepare the use the salt form of ketamine of Meyer for the treatment of neurological diseases and associated complications based on the teachings of Moller where it is disclosed the tinnitus can be associated with neurological disorders. 
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art at  the time the invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Allowable Subject Matter
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form.
Claims 5 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggest a motivation for the compounds of claims 5 and 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622